Practically all of the grounds assigned in these motions are the same grounds assigned for abatement in the pleas in abatement and have been passed upon in the memorandum on demurrer to the pleas in abatement (6 Conn. Super. Ct. 215). There are, however, several additional grounds which should be noted.
The first of these is that the information sets forth prejudicial matters. The answer to that is, the information does no more than charge a conspiracy specifying various overt acts committed in pursuance of the conspiracy. It is a proper form for the information to take and it does not appear that there are any facts alleged therein which are not reasonably essential to the proper setting forth of the charges.
Another ground stated in some of the motions to quash is the broad general ground that the information does not set forth a crime. It is perfectly clear that the information does allege the crime of conspiracy.
Still another ground stated in some of the motions is that the evidence in possession of the state's attorney is insufficient to warrant a prosecution. This matter was not argued probably because it is so obvious that the state's attorney does have *Page 228 
evidence in his possession which offers probable ground for a prosecution.
Finally, in the motions to quash of Philip Coppeto and Ralph Coppeto, it is alleged that the offense charged occurred outside of the State and that the charge against Philip Coppeto is simply one of aiding and abetting. The answer to this is that the charge against each of these accused is a charge of conspiracy and that the occurrences outside of the State of Connecticut and the aiding and abetting alleged are simply overt acts alleged as being in pursuance of the conspiracy.
   All of the motions to quash are overruled.